Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to application filed 04/19/2021.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
3.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: dependent claims 4 and 5 recite the features of:

“a storage unit configured to store scenario information including a plurality of question scenarios composed of one or a plurality of questions and required time information representing a required time for each of the question scenarios included in the scenario information,



The features in those independent claims are neither taught or made fairly obvious by the prior art or record.

Examiner has conducted a thorough search and have found that none of the prior art found clearly teach or fairly suggest 

“ identifies the question scenario of which the required time falls within the connection time by referring to the storage unit, and determines the one or a plurality of questions of the identified question scenario as questions to be asked by the output unit” and “wherein the determination unit determines the one or a plurality of questions of the question scenario of which the required time is the longest among a plurality of the question scenarios of which required times fall within the connection time as questions to be asked by the output unit”.




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hambrick et al. (Pub.No.: 2018/0143973 A1). 

Regarding claim 1, Hambrick teaches a dialogue system relating to provision of a response to an inquiry from a user (see abstract), the dialogue system comprising:

an acquisition unit (reads on input  interface 224, see [0031]) configured to acquire the inquiry from the user (see [0046]);

a connection unit (reads on logic 250 , see  [0032-0033]) configured to connect the user and an operator responding to the inquiry in accordance with the inquiry ([0045]);

an output unit (reads on output  interface 224, see [0031]) configured to output questions for ascertaining details of the inquiry to the user before connection using the connection unit (see [0048]); and

a determination unit configured to determine a mode of the questions made by the output unit in accordance with an operating status of the operator that can respond to the inquiry (see [0047-0048]).

Regarding claim 2, Hambrick teaches wherein the connection unit determines a connection timing for the user and the operator in accordance with the operating status of the operator that can respond to the inquiry (this reads on estimated wait time until the operator is available, see [0036]).

Regarding claim 3, Hambrick teaches wherein the determination unit determines at least one of details of the questions made by the output unit and the number of the questions in accordance with the operating status (see [0013 and 0040]).

Regarding claim 6, Hambrick teaches wherein the determination unit estimates a connection time required until the operator becomes connectable to a next user in accordance with questions output by the output unit to the user handled by the operator during operation (see [0036 and 0048]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652